Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 1 of 78




                          Exhibit A
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 2 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 3 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 4 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 5 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 6 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 7 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 8 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 9 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 10 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 11 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 12 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 13 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 14 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 15 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 16 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 17 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 18 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 19 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 20 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 21 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 22 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 23 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 24 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 25 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 26 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 27 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 28 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 29 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 30 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 31 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 32 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 33 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 34 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 35 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 36 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 37 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 38 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 39 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 40 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 41 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 42 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 43 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 44 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 45 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 46 of 78
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 47 of 78

                                                               CLERK OF STATE COURT
                                                            RICHMOND COUNTY, GEORGIA
                                                            2019RCSC01214
                                                             PATRICIA W. BOOKER
                                                             DEC 17, 2019 09:53 AM
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 48 of 78
                Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 49 of 78

                                                                                                                                     CLERK OF STATE COURT
        General Civil and Domestic Relations Case Filing Information Form                                                         RICHMOND COUNTY, GEORGIA
                                                                                                                                  2019RCSC01214
                                                                                                                                   PATRICIA W. BOOKER
        ☐ Superior or ☐ State Court of ______________________________
                                              Richmond                County                                                       NOV 25, 2019 11:06 AM

        For Clerk Use Only

        Date Filed _________________________
                        11-25-2019                              Case Number _________________________
                                                                              2019RCSC01214
                        MM-DD-YYYY

Plaintiff(s)                                                                    Defendant(s)
__________________________________________________
Walker, Brannon                                                                 __________________________________________________
                                                                                Delozier, James
Last              First                  Middle I.     Suffix      Prefix         Last                  First         Middle I.     Suffix   Prefix
__________________________________________________                              __________________________________________________
                                                                                Satterfield Logistics, Inc.
Last              First                  Middle I.     Suffix      Prefix         Last                  First         Middle I.     Suffix   Prefix
__________________________________________________                              __________________________________________________
                                                                                Cherokee Insurance Company
Last              First                  Middle I.     Suffix      Prefix         Last                  First         Middle I.     Suffix   Prefix
__________________________________________________                              __________________________________________________
Last              First                  Middle I.     Suffix      Prefix         Last                  First         Middle I.     Suffix   Prefix

Plaintiff’s Attorney _______________________________________
                         Walker, Michael                                          Bar Number __________________
                                                                                                    954678                Self-Represented ☐

                                                         Check One Case Type in One Box

        General Civil Cases                                                              Domestic Relations Cases
        ☐           Medical Malpractice Tort                                             ☐            Dissolution/Divorce/Separate
        ☐           Product Liability Tort                                                            Maintenance
        ☐           Automobile Tort                                                      ☐            Paternity/Legitimation
        ☐           General Tort                                                         ☐            Support – IV-D
        ☐           Contract                                                             ☐            Support – Private (non-IV-D)
        ☐           Real Property                                                        ☐            Adoption
        ☐           Civil Appeal                                                         ☐            Family Violence Petition
        ☐           Habeas Corpus                                                        ☐            Other Domestic Relations
        ☐           Restraining Petition
        ☐           Injunction/Mandamus/Other Writ                                       Post-Judgement – Check One Case Type
        ☐           Garnishment                                                          ☐          Contempt
        ☐           Landlord/Tenant                                                           ☐      Non-payment of child support,
        ☐           Other General Civil                                                              medical support, or alimony.
                                                                                         ☐          Modification
                                                                                         ☐          Administrative/Other

☐       Check if the action is related to another action(s) pending or previously pending in this court involving some or all
        the same parties, subject matter, or factual issues. If so, provide a case number for each.
        ____________________________________________             ____________________________________________
                     Case Number                                               Case Number

☐       I hereby certify that the documents in this filing, including attachments and exhibits, satisfy the requirements for
        redaction of personal or confidential information in O.C.G.A. §9-11-7.1.

☐       Is interpreter needed in this case? If so, provide the language(s) required. ________________________________
                                                                                                                   Language(s) Needed

☐       Do you or your client need any disability accommodations? If so, please describe the accommodation request.
     Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 50 of 78

                                                                                        CLERK OF STATE COURT
                                                                                     RICHMOND COUNTY, GEORGIA
           IN THE STATE COURT OF RICHMOND COUNTY, GEORGIA2019RCSC01214
                             INAction
                          Civil THE SUPERIOR        COURT OF
                                       File No. 2019RCSC01214          PATRICIA W. BOOKER
                              BURKE COUNTY, GEORGIA                    NOV 25, 2019 11:06 AM
                   Civil Action File No. 123456789123456789123456789
                                    Walker, Brannon )
                                              Plaintiff )
                         Leahoise Xavier McCrum, M.D. )
               Kellyous Morristown Gutherysberg, Esq.) )
v.               Rebeccadocious McCorkle Wilks Booth) ) Judge: PATRICIA W. BOOKER
    Cassandra Melandra Go Dawgs Sic Em Again Please) )
                                                  Plaintiff) )
                                      Delozier, James
                            Satterfield Logistics, Inc. ) )
 v.                  Cherokee Insurance Company ) ) JUDGE: J. Wade Padgett
                                                             )
                                           Defendants )
                 Anthony Penny Doraville Lannister, III )
   Alanso Morpheous Starkville CrossFit Domination, Jr. )
   Kelsey Welsey Shabelsey Fantelsey America and More )
                                                       Bob )
                                                Defendant )



         AMENDED STANDING ORDER FOR MEDIATION IN CIVIL CASES


       In accordance with the mandate of the Georgia Constitution of 1983 that the judicial branch

of government provide “speedy, efficient and inexpensive resolution of disputes and

prosecutions,” and pursuant to the Georgia Supreme Court’s Alternative Dispute Resolution Rules

encouraging the use of alternative dispute resolution by the courts of this state, this Amended

Standing Order for Mediation in Civil Cases is hereby entered. As set forth herein, all contested

civil matters filed in the State Court of Richmond County, unless exempted as set forth below,

must be mediated in accordance with this Order.

MEDIATION REQUIRED.

       Mediation is a prerequisite to placement of a case on a trial calendar and should occur after

all responsive pleadings have been filed and discovery has been completed. Mediation shall be

conducted in accordance with this Order and the rules of the Augusta Judicial Circuit (AJC)

Alternative Dispute Resolution (ADR) Program.
     Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 51 of 78




        The parties shall agree upon a mediator from the AJC roster of mediators registered by the

Georgia Office of Dispute Resolution (http://godr.org/) who have been chosen for service in the

AJC ADR Program. A copy of the roster is available at the AJC ADR Program website at

www.augustaga.gov/1438/ADR. Should the parties fail to agree upon a mediator, the Court or the

ADR Director will appoint one for them and may set the fee. Should the parties desire to use a

mediator not on the AJC ADR Program roster, they may petition the Court to utilize any mediator

provided he/she is registered with the Georgia Office of Dispute Resolution in the

appropriate category.        If approved, prior to mediation, Plaintiff shall notify the ADR Director

in writing of the name of the mediator and the time and location of the mediation, and the mediator

will be paid in accordance with the agreement with the mediator.

        Parties shall contact the mediator directly and schedule the mediation. The plaintiff’s

counsel shall provide the date of the mediation and the name of the mediator selected on the Notice

of Mediation Status (Attachment A hereto) by email or U.S. Mail to the ADR Director prior to

the scheduled session. Unless otherwise agreed, the parties shall share the cost of the mediator

equally and should be prepared to pay the mediator at the conclusion of the session. Any party

unable to afford the cost of mediation may submit a Request for Fee Waiver or Fee Reduction,

available on the AJC ADR website, to the AJC ADR office.

        The parties and their counsel shall negotiate in good faith to resolve all issues in the case

with the mediator. Within seven calendar days after mediation the parties shall notify the ADR

Director whether mediation was successful by completing and submitting to the ADR Director a

copy of the Attestation Form (Attachment B hereto). In the absence of settlement, the parties lose

none of their rights to a final hearing or trial.



                                                    2
     Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 52 of 78




       Compliance with this Order does not require the parties to reach a settlement. The mediator

has no authority to compel settlement. Any settlement is entirely voluntary.

APPEARANCE.

       The presence of parties at all mediation conferences is required unless the court excuses

attendance for good cause shown. The requirement that a party appear at a mediation conference

is satisfied if the following persons are physically present:

       (a)     The party and/or:

               (1)     The party’s representative who has:

                       (i)     Full authority to settle without further consultation; and

                       (ii)    A full understanding of the dispute and full knowledge of the facts;

               (2)     A representative of an insurance carrier for any insured party if that

representative has full authority to settle without further consultation, except that telephone

consultations with persons immediately available are permitted. Appearance of an insurance

carrier’s representative by telephone is permitted only if all parties agree.

DISCRETIONARY EXEMPTIONS.

       Any party may petition the court to exempt the case from mediation by filing a Mediation

Exemption Petition, a copy of which shall also be provided to the ADR Director. An exemption

from mediation may be requested for the following reasons:

       (1)     The issue(s) to be considered has been previously mediated by a mediator registered

with the Georgia Office of Dispute Resolution;

       (2)     The issue(s) presents a question of law only;

       (3)     Good cause shown before the judge to whom the case is assigned.

       Any exemption shall be within the discretion of the court.

                                                  3
     Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 53 of 78




MANDATORY EXEMPTIONS.

       The following shall be exempt from mediation except upon petition of all parties or upon

sua sponte motion of the Court:

       (a)     Appeals from rulings of administrative agencies;

       (b)     Forfeitures of seized properties;

       (c)     Bond validations; and

       (d)     Declaratory relief.

CONFIDENTIALITY AND PRIVILEGE.

       The Georgia Supreme Court Alternative Dispute Resolution Rules and the Augusta Judicial

Circuit Alternative Dispute Resolution Rules provide protections, immunities, and benefits to

parties, counsel, and registered neutrals in properly conducted court-connected mediations. All

submissions provided to a registered mediator, discussions, representations, and statements made

in connection with a court-connected mediation proceeding shall remain confidential and

privileged consistent with Georgia law. Parties and neutrals acting in a court-annexed or court-

referred ADR process are entitled to these confidentiality and immunity protections. (Supreme

Court ADR Rule 6.1 and 6.2.) Non-registered mediators do not have the confidentiality or

immunity protections provided by the Supreme Court of Georgia.

ATTESTATION OF MEDIATION PARTICIPATION OR EXEMPTION.

       Prior to requesting a pretrial conference or trial date, the requesting party is directed to

submit a file stamped copy of the Attestation Form filed with the Clerk of Court to the ADR

Director. Failure to attest will result in continuance of the matter until compliance is demonstrated.




                                                   4
     Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 54 of 78




                              EFFECTIVE DATE OF ORDER

       This Order shall become effective January 25, 2018, and shall apply to all civil cases,

including existing cases, except those exempted as described above.

       SO ORDERED this _____ day of ________________, 20____.



                                    ____________________________________________
                                    Honorable David D. Watkins, Chief Judge
                                    State Court of Richmond County, Georgia




                                               5
      Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 55 of 78




            IN THE STATE COURT OF RICHMOND COUNTY, GEORGIA

                       CIVIL ACTION FILE NO. _______________



____________________________,               )
            PLAINTIFF,                      )
                                            )
VS.                                         )
                                            )
____________________________,               )
            DEFENDANT.                      )


                            NOTICE OF MEDIATION STATUS
                                    (Attachment A)



       □ I do hereby confirm that the parties in the above-styled action have selected and

          agreed to the following registered mediator:

                  Mediator’s Name:

                  Date of Mediation:

       □ Parties request a mediator be assigned by the AJC ADR Program.

       □ Case Dismissed/Case Settled prior to mediation.

       □ Mediation exemption granted. (See copy attached.)



       This ______ day of ________________, 20____.



                                                    __________________________________
                                                    Plaintiff’s Counsel

                                                    Printed Name: _______________________


                                                6
      Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 56 of 78




            IN THE STATE COURT OF RICHMOND COUNTY, GEORGIA

                        CIVIL ACTION FILE NO. _______________


____________________________,                 )
            PLAINTIFF,                        )
                                              )
VS.                                           )
                                              )
____________________________,                 )
            DEFENDANT.                        )


                                    ATTESTATION FORM
                                       (Attachment B)

       I do hereby attest that the parties in the above-styled action have:

                  □ Attended Mediation:

                      Date:
                      Mediator’s Name:
                      Outcome:
                  □ Case Dismissed/Case Settled prior to mediation.

                  □ Granted an Exemption (See copy attached.)


       This ______ day of ________________, 20____.


                                                      __________________________________
                                                      Requesting Party’s Signature

                                                      Printed Name: _______________________

Sworn to and subscribed before me,
this _____ day of ___________, 20___.

_________________________________
Notary Public
My Commission Expires:

                                                  7
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 57 of 78

                STATE COURT OF RICHMOND COUNTY                                             CLERK OF STATE COURT
                                                                                        RICHMOND COUNTY, GEORGIA
                        STATE OF GEORGIA
                                                                                        2019RCSC01214
                                                                                         PATRICIA W. BOOKER
                                                                                         NOV 25, 2019 11:06 AM




                      CIVIL ACTION NUMBER 2019RCSC01214
   Walker, Brannon

   PLAINTIFF
                                              VS.
   Delozier, James
   Satterfield Logistics, Inc.
   Cherokee Insurance Company

   DEFENDANTS


                             SUMMONS
   TO THE ABOVE NAMED DEFENDANTS:

   You are hereby summoned and required to file with the Clerk of said court and serve upon the
   Plaintiff's attorney, whose name and address is:
                               Michael Walker
                               Piasta Newbern Walker, LLC
                               3301 Windy Ridge Parkway
                               Suite 110
                               Atlanta, Georgia 30339
   an answer to the complaint which is herewith served upon you, within 30 days after service of
   this summons upon you, exclusive of the day of service. If you fail to do so, judgment by
   default will be taken against you for the relief demanded in the complaint.

   This 25th day of November, 2019.
                                                    Clerk of State Court




                                                                                       Page 1 of 1
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 58 of 78

                STATE COURT OF RICHMOND COUNTY                                             CLERK OF STATE COURT
                                                                                        RICHMOND COUNTY, GEORGIA
                        STATE OF GEORGIA
                                                                                        2019RCSC01214
                                                                                         PATRICIA W. BOOKER
                                                                                         NOV 25, 2019 11:06 AM




                      CIVIL ACTION NUMBER 2019RCSC01214
   Walker, Brannon

   PLAINTIFF
                                              VS.
   Delozier, James
   Satterfield Logistics, Inc.
   Cherokee Insurance Company

   DEFENDANTS


                             SUMMONS
   TO THE ABOVE NAMED DEFENDANTS:

   You are hereby summoned and required to file with the Clerk of said court and serve upon the
   Plaintiff's attorney, whose name and address is:
                               Michael Walker
                               Piasta Newbern Walker, LLC
                               3301 Windy Ridge Parkway
                               Suite 110
                               Atlanta, Georgia 30339
   an answer to the complaint which is herewith served upon you, within 30 days after service of
   this summons upon you, exclusive of the day of service. If you fail to do so, judgment by
   default will be taken against you for the relief demanded in the complaint.

   This 25th day of November, 2019.
                                                    Clerk of State Court




                                                                                       Page 1 of 1
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 59 of 78

                STATE COURT OF RICHMOND COUNTY                                             CLERK OF STATE COURT
                                                                                        RICHMOND COUNTY, GEORGIA
                        STATE OF GEORGIA
                                                                                        2019RCSC01214
                                                                                         PATRICIA W. BOOKER
                                                                                         NOV 25, 2019 11:06 AM




                      CIVIL ACTION NUMBER 2019RCSC01214
   Walker, Brannon

   PLAINTIFF
                                              VS.
   Delozier, James
   Satterfield Logistics, Inc.
   Cherokee Insurance Company

   DEFENDANTS


                             SUMMONS
   TO THE ABOVE NAMED DEFENDANTS:

   You are hereby summoned and required to file with the Clerk of said court and serve upon the
   Plaintiff's attorney, whose name and address is:
                               Michael Walker
                               Piasta Newbern Walker, LLC
                               3301 Windy Ridge Parkway
                               Suite 110
                               Atlanta, Georgia 30339
   an answer to the complaint which is herewith served upon you, within 30 days after service of
   this summons upon you, exclusive of the day of service. If you fail to do so, judgment by
   default will be taken against you for the relief demanded in the complaint.

   This 25th day of November, 2019.
                                                    Clerk of State Court




                                                                                       Page 1 of 1
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 60 of 78

                                                               CLERK OF STATE COURT
                                                            RICHMOND COUNTY, GEORGIA
                                                           2019RCSC01214
                                                             PATRICIA W. BOOKER
                                                             JAN 23, 2020 09:35 AM
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 61 of 78
     Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 62 of 78

                                                                                   CLERK OF STATE COURT
                                                                                RICHMOND COUNTY, GEORGIA
                                                                               2019RCSC01214
                    IN THE STATE COURT OF RICHMOND COUNTY                        PATRICIA W. BOOKER
                               STATE OF GEORGIA                                  JAN 06, 2020 01:46 PM


BRANNON J. WALKER ,                    :
                                       :
          Plaintiff,                   :
                                       :
vs.                                    :                    Civil Action No. 2019RCSC01214
                                       :
CHEROKEE INSURANCE COMPANY,            :
SATTERFIELD LOGISTICS, INC., AND JAMES :
DELOZIER,                              :
                                       :
          Defendants.                  :
                                       :

                         NOTICE OF APPEARANCE OF COUNSEL

        COMES NOW Jeffrey W. Melcher of the law firm Wilson Elser Moskowitz Edelman and

Dicker LLP and hereby files this Notice of Appearance of Counsel on behalf of Defendants

Cherokee Insurance Company, Satterfield Logistics, Inc., and James Delozier. Please direct all

future correspondences, pleadings, and other notices to:

                                   Jeffrey W. Melcher, Esq.
                       Wilson Elser Moskowitz Edelman and Dicker LLP
                             3348 Peachtree Road NE, Suite 1400
                                    Atlanta, Georgia 30326
                                     470-419-6650 (Main)
                                      470-419-6659 (Fax)
                              Jeffrey.Melcher@wilsonelser.com

        Respectfully submitted this 6th day of January, 2020.

                                                   WILSON, ELSER, MOSKOWITZ,
                                                   EDELMAN & DICKER LLP

                                                   /s/ Jeffrey W. Melcher
 3348 Peachtree Road, N.E.                         Jeffrey W. Melcher
 Suite 1400                                        GA Bar No. 501180
 Atlanta, Georgia 30326
 (470) 419-6650 (Main)                             Attorney for Defendants
 (470) 419-6651 Fax
 Jeffrey.melcher@wilsonelser.com




10433435v.1
     Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 63 of 78




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I electronically filed the foregoing NOTICE OF

APPEARANCE OF COUNSEL with the Clerk of Court by way of PeachCourt e-filing which

will automatically send e-mail notification of such filing to all attorneys of record as follows:


                                      Michael P. Walker
                                       Edward A. Piasta
                              PIASTA NEWBERN WALKER, LLC
                              3301 Windy Ridge Parkway, Suite 110
                                      Atlanta, GA 30339
                                      mike@pnwlaw.com

                                     Joseph A. Maniscalco
                                  MANISCALCO LAW, P.C.
                               4651 Roswell Road NE, Suite B103
                                       Atlanta, GA 30342
                                      jam@lawjamjr.com

        This 6th day of January, 2020.

                                                      /s/ Jeffrey W. Melcher
                                                      Jeffrey W. Melcher
                                                      GA Bar No. 501180




                                                  2
10433435v.1
      Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 64 of 78

                                                                                      CLERK OF STATE COURT
                                                                                   RICHMOND COUNTY, GEORGIA
                                                                                   2019RCSC01214
                       IN THE STATE COURT OF RICHMOND COUNTY                           PATRICIA W. BOOKER
                                  STATE OF GEORGIA                                     JAN 13, 2020 01:49 PM



 BRANNON J. WALKER,

         Plaintiff,
                                                         CIVIL ACTION FILE NO
 v.                                                      2019RCSC01214

 CHEROKEE INSURANCE COMPANY,                             JURY TRIAL DEMANDED
 SATTERFIELD LOGISTICS, INC., and
 JAMES DELOZIER,

         Defendants.


                             RULE 5.2 CERTIFICATE OF SERVICE

        COMES NOW Defendant Cherokee Insurance Company, by and through counsel, hereby

notifies the Court that on this day said Defendant served upon all parties to this matter with the

following:

        1. Cherokee Insurance Company’s First Interrogatories to Plaintiff Brannon J. Walker

        2. Cherokee Insurance Company’s First Requests for Production of Documents to

              Plaintiff Brannon J. Walker

by Odyssey eFile GA, email and U.S. Mail to the following counsel of record:


                Michael P. Walker                            Joseph A. Maniscalo, Jr.
          Piasta Newbern Walker, LLC                           Maniscalo Law, P.C.
          3301 Windy Ridge Parkway                           4651 Roswell Road NE
                    Suite 110                                       Suite B103
             Atlanta, Georgia 30339                           Atlanta, Georgia 30342
               mike@pnwlaw.com                                 jam@lawjamjr.com

                Attorney for Plaintiff                        Attorney for Plaintiff




10452876v.1
     Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 65 of 78




        Respectfully submitted this 13th day of January, 2020.

                                                     WILSON, ELSER, MOSKOWITZ
                                                     EDELMAN AND DICKER, LLP

                                                     /s/ Devin P. Arnold
 3348 Peachtree Road N.E.,                           Jeffrey W. Melcher
 Suite 1400                                          Georgia Bar No. 501180
 Atlanta, Georgia 30326                              Devin P. Arnold
 Phone: (470) 419-6650                               Georgia Bar No. 419908
 Facsimile: (470) 419-6651
 jeffrey.melcher@wilsonelser.com                     Attorneys for Defendants Cherokee
 devin.arnold@wilsonelser.com                        Insurance Company, Satterfield Logistics,
                                                     Inc. and James Delozier




10452876v.1
      Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 66 of 78

                                                                                        CLERK OF STATE COURT
                                                                                     RICHMOND COUNTY, GEORGIA
                                                                                    2019RCSC01214
                       IN THE STATE COURT OF RICHMOND COUNTY                          PATRICIA W. BOOKER
                                  STATE OF GEORGIA                                    JAN 13, 2020 01:42 PM



 BRANNON J. WALKER,

         Plaintiff,
                                                          CIVIL ACTION FILE NO
 v.                                                       2019RCSC01214

 CHEROKEE INSURANCE COMPANY,                              JURY TRIAL DEMANDED
 SATTERFIELD LOGISTICS, INC., and
 JAMES DELOZIER,

         Defendants.


                      ANSWER OF CHEROKEE INSURANCE COMPANY

        COMES NOW, Defendant Cherokee Insurance Company, by and through undersigned

counsel, and responds to Plaintiff’s Complaint by filing its Answer and Affirmative Defenses,

showing this Honorable Court as follows:

                                        FIRST DEFENSE

        Plaintiff’s Complaint fails to state a claim against this Defendant upon which relief can be

granted pursuant to O.C.G.A. § 9-11-12(b)(6).

                                       SECOND DEFENSE

        Plaintiff’s claims are barred by the doctrines of contributory and/or comparative

negligence.

                                        THIRD DEFENSE

        Defendant neither caused nor contributed to the alleged damages Plaintiff sustained from

the incident underlying his Complaint, if any.




10447207v.1
     Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 67 of 78




                                        FOURTH DEFENSE

        The incident underlying Plaintiff’s Complaint arises from a sudden emergency, and

Plaintiff cannot, therefore, recover.

                                          FIFTH DEFENSE

        No act or omission of Defendant or its agents or employees caused or contributed to the

injuries alleged in Plaintiff’s Complaint.

                                         SIXTH DEFENSE

        Plaintiff’s injuries, if any, were the result of the acts or omissions of a person or persons or

entity or entities other than this Defendant.

                                        SEVENTH DEFENSE

        Defendant denies that it was negligent or that it is liable to Plaintiff. However, in the event

either of this Defendant is found liable, any damages awarded to Plaintiff are subject to

apportionment under O.C.G.A. § 51-12-33.

                                        EIGHTH DEFENSE

        Plaintiff was negligent and such negligence was equal to or greater than any alleged

negligence on the part of this Defendant, and this Defendant specifically denies that it was

negligent in any manner.

                                         NINTH DEFENSE

        If Defendant acted or failed to act as alleged in the complaint, which Defendant specifically

denies, there were separate and intervening acts or failures to act on the part of a person or entity

other than Defendant that were the sole proximate cause of the damages or injuries, if any, alleged

in the complaint.




10447207v.1
     Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 68 of 78




                                        TENTH DEFENSE

        Plaintiff’s injuries, if any, were caused by non - parties over which Defendant had no

control, and fault should accordingly be apportioned to such non - party(ies).

                                      ELEVENTH DEFENSE

        Plaintiff’s alleged injuries and damages, if any, were not foreseeable to this Defendant.

Further, any damages should be apportioned between any culpable parties, including Plaintiff.

                                       TWELFTH DEFENSE

        To the extent this Defendant owed a duty of care to Plaintiff, which this Defendant denies,

this Defendant did not breach that duty of care and was not on notice of anything that would cause

injury to anyone.

                                    THIRTEENTH DEFENSE

        Defendant exercised due care and diligence in all of the matters alleged in the Complaint,

and no act(s) or omission(s) by Defendant were the proximate cause of any damage, injury or loss

to Plaintiff.

                                    FOURTEENTH DEFENSE

        Plaintiff’s alleged injuries were the result of an avoidable accident, and not due to any

negligence or breach of legal duty on the part of Defendant.

                                      FIFTEENTH DEFENSE

        Plaintiff failed to exercise care, caution, or prudence for his own safety.

                                     SIXTEENTH DEFENSE

        If any injuries or damages were sustained by Plaintiff as alleged in Plaintiffs Complaint,

which is expressly denied, all such injuries or damages have been caused or were brought about,

in whole or in part, by the affirmative wrongdoing, negligence, want             of care, omissions,




10447207v.1
     Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 69 of 78




recklessness, intentional conduct, unlawful reckless conduct, failure to mitigate damages, or other

culpable conduct, comparative negligence or contributory negligence of Plaintiff, without the

affirmative acts of Defendant contributing thereto and, as a consequence thereof, Plaintiff’s

damages, if any, should be reduced or barred by the Plaintiff’s comparative fault in causing the

alleged damages.

                                    SEVENTEENTH DEFENSE

        Plaintiff had the last clear chance to avoid the accident and, therefore, Plaintiff is not

entitled to recover damages for the accident.

                                     EIGHTEENTH DEFENSE

        Any injuries or damages claimed were caused, in whole or in part, by the negligence or

other culpable conduct of another party over which this Defendant had no control or right to

exercise such control; therefore, Plaintiff’s Complaint should be dismissed or Plaintiff’s damages

reduced accordingly.

                                     NINETEENTH DEFENSE

        Upon information and belief, Plaintiff failed to join and include in this action all

identifiable and indispensable parties without whom, in equity and fairness, this action should not

proceed.

                                      TWENTIETH DEFENSE

        Defendant alleges, in the alternative, that Plaintiff’s injures are indivisible injuries. To the

extent that Plaintiff has received benefits from certain collateral sources and has been made whole,

in any way, such recovery serves as a bar to recovery for any indivisible injury of Plaintiff.




10447207v.1
     Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 70 of 78




                                    TWENTY-FIRST DEFENSE

          To the extent that Plaintiff has agreed not to sue or has compromised, settled or otherwise

reached some arrangement with any other party, then such is a complete bar to this action as

satisfaction thereof. In the alternative, should the Court this not to be a bar, the jury should be

advised of the agreements of Plaintiff and any monetary amount s involved so that this Defendant

can be credited with or receive an offset for said amounts Plaintiff has already received so as to

prevent “double recovery” by Plaintiff.

                                   TWENTY-SECOND DEFENSE

          Plaintiff’s Complaint, and each cause of action therein, fails to state facts upon which

attorneys’ fees can be awarded.

                                    TWENTY-THIRD DEFENSE

          Defendant hereby reserves the right to supplement its affirmative defenses.

                            PARTEIS, JURISDICTION AND VENUE

                                                  1.

          Defendant is without knowledge or information sufficient to allow it to form a belief as to

the truth of the allegations contained in Paragraph 1 of Plaintiff’s Complaint, which therefore stand

denied.

                                                  2.

          Admitted.

                                                  3.

          Admitted.

                                                  4.

          Admitted.




10447207v.1
     Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 71 of 78




                                               5. – 11.

        Defendant is without knowledge or information sufficient to allow it to form a belief as to

the truth of the allegations contained in Paragraphs 5, 6, 7, 8, 9, 10, or 11 of Plaintiff’s Complaint,

which therefore stand denied.

                                      OPERATIVE FACTS

                                              12. – 19.

        Defendant is without knowledge or information sufficient to allow it to form a belief as to

the truth of the allegations contained in Paragraphs 12, 13, 14, 15, 16, 17, 18, or 19 of Plaintiff’s

Complaint, which therefore stand denied.

                                         LEGAL CLAIMS

                                              20. – 24.

        Defendant is without knowledge or information sufficient to allow it to form a belief as to

the truth of the allegations contained in Paragraphs 20, 21, 22, 23, or 24 of Plaintiff’s Complaint,

which therefore stand denied.

                                              25. – 27.

        Defendant denies that it was negligent. Defendant is without knowledge or information

sufficient to allow it to form a belief as to the truth of the remaining allegations contained in

Paragraphs 25, 26, or 27 of Plaintiff’s Complaint, which therefore stand denied.

                                                 28.

        Defendant is without knowledge or information sufficient to allow it to form a belief as to

the truth of the allegations contained in Paragraph 28 of Plaintiff’s Complaint, which therefore

stand denied.




10447207v.1
     Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 72 of 78




                                               29. – 35.

        Defendant denies that it was negligent. Defendant is without knowledge or information

sufficient to allow it to form a belief as to the truth of the remaining allegations contained in

Paragraphs 29, 30, 31, 32, 33, 34, or 35 of Plaintiff’s Complaint, which therefore stand denied.

                                                  36.

        Denied.

                                                  37.

        Defendant denies that it was negligent. Defendant is without knowledge or information

sufficient to allow it to form a belief as to the truth of the remaining allegations contained in

Paragraph 37 of Plaintiff’s Complaint, which therefore stand denied.

                                                  38.

        The terms of any applicable insurance policies speak for themselves. Except as otherwise

herein admitted, Defendant denies the allegations contained in Paragraph 38 of Plaintiff’s

Complaint.

                                                  39.

        Denied.

        WHEREFORE, having fully responded to Plaintiff’s Complaint, Defendant Cherokee

Insurance Company prays for the following relief:

        a) that the above stated defenses be inquired into and sustained;

        b) that judgment be entered against the Plaintiff;

        c) that all costs be taxed against the Plaintiff;

        d) that this Court enter such other and further relief as it deems just and proper; and

        e) that trial by a jury of twelve (12) be had.




10447207v.1
     Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 73 of 78




        Respectfully submitted this 13th day of January, 2020.




                                                     WILSON, ELSER, MOSKOWITZ
                                                     EDELMAN AND DICKER, LLP

                                                     /S/ JEFFREY W. MELCHER
 3348 Peachtree Road N.E.,                           Jeffrey W. Melcher
 Suite 1400                                          Georgia Bar No. 501180
 Atlanta, Georgia 30326                              Devin P. Arnold
 Phone: (470) 419-6650                               Georgia Bar No. 419908
 Facsimile: (470) 419-6651
 jeffrey.melcher@wilsonelser.com                     Attorneys for Defendants Cherokee
 devin.arnold@wilsonelser.com                        Insurance Company, Satterfield Logistics,
                                                     Inc. and James Delozier




10447207v.1
      Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 74 of 78




                       IN THE STATE COURT OF RICHMOND COUNTY
                                  STATE OF GEORGIA


 BRANNON J. WALKER,

         Plaintiff,
                                                          CIVIL ACTION FILE NO
 v.                                                       2019RCSC01214

 CHEROKEE INSURANCE COMPANY,                              JURY TRIAL DEMANDED
 SATTERFIELD LOGISTICS, INC., and
 JAMES DELOZIER,

         Defendants.


                                 CERTIFICATE OF SERVICE

        This is to certify that I have this day served counsel for all parties who have appeared in

this action a copy of the foregoing ANSWER OF CHEROKEE INSURANCE COMPANY via e-

mail and First Class United States Mail, which will serve the following counsel:

                Michael P. Walker                             Joseph A. Maniscalo, Jr.
          Piasta Newbern Walker, LLC                            Maniscalo Law, P.C.
          3301 Windy Ridge Parkway                            4651 Roswell Road NE
                    Suite 110                                        Suite B103
             Atlanta, Georgia 30339                            Atlanta, Georgia 30342
               mike@pnwlaw.com                                  jam@lawjamjr.com

               Attorney for Plaintiff                            Attorney for Plaintiff



        Respectfully submitted this 13th day of January, 2020.

                                                     /s/ Devin P. Arnold
                                                     Devin P. Arnold




10447207v.1
                    Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 75 of 78
      S H E R I F F ’ S E N T RY O F S H RV I C F
                                                                                                                          CLERK OF STATE COURT
                                                                                               Superior Court □             Magistrate
                                                                                                                       RICHMOND        Court
                                                                                                                                 COUNTY,     □
                                                                                                                                         GEORGIA
      Civil Action No.          io\^9(^sco\t                                                   State Court
                                                                                                                       2019RCSC01214
                                                                                                                          Probate Court □
                                                                                               Juvenile Court □          PATRICIA W. BOOKER
                                                                                                                         JAN 16, 2020 10:30 AM
      Date Filed        II lt5\20\‘^                                                           Georgia,                              COUNTY


                                                                                              Brannon J.
      Attorney’s Address


                                                                                                                                        Plaintiff


                                                                                                          VS.




      Name and Address of Party to Served

                                                                                                                                        Defendant
                                                            A1u-
     iVd PrUfiJi iloqVite                                   l/ ''.


                                                        3 ^ 2 5
                                                                                                                                       Garnishee
                                                                     SHERIFF’S ENTRY OF SERVICE

     PERSONAL
     Ihave this day served the defendant                                                                                      personally with acopy
     of the within action and summons.


     NOTORIOUS
     1have this day served the defendant                                                                                                by leaving a
     copy of the action and summons at his most notorious place abode in this County,

□Delivered same into hands of
                                                                                                                       described as follows:
     age, about                        years; weight                 pounds; height     feet and                inches, domiciled at the residence of
     defendant.



     C O R P O R AT I O N
    Served the defendant
                                                                                                                                       acorporation

□      by lehving acopy of the within action and summons with
    In charge of the office and place of doing business of said Corporation in this County. ~
    TACK &MAIL
    Ihavethisdayservedtheabovestyledaffidavitandsummonsonthedefendant(s)bypostingacopyofthesametothedoorofthepremises
    designatedinsaidaffidavitandonthesamedayofsuchpostingbydepositingatruecopyofsameintheUnitedStatesMail,FirstClassinan
Denvelope
        properly
               addressed
                       to
                        the
                          defendant(s)
                                     at
                                     theaddress
                                              shown
                                                  in
                                                   said
                                                      summons,
                                                            with
                                                               adequate
                                                                      postage
                                                                            affixed
                                                                                  thereon
                                                                                        containing
                                                                                                 notice
    to the defendant(s) to answer said summons at the place stated in the summons.

    NON EST
    Diligent search made and defendant
□not to be found in the jurisdiction of this Court.


    This                day of '                    O         ,20


                                                                                                                                           2
            DEPUTY
                                    V                Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 76 of 78

                                                                                                                                                                 c.
             - S '


                                                                                                  V                                                                                                                                                      ■^-:-
                                                                                                                                                                                                                                                                                           .i'                                                «,
                              i r - '                                                                 !j                       'M'
                                                                                                                                                                                             f t



,-■ ,-4 ■.
                                                                                                                                                                                                                                                                                                                                     ♦


                                                                           \
                                                                                                                                                   .t.

                                                                                                                                            !r^_
                                                                               1                                        I
                                                                                                                            Ckv '*
                                        I -                                    V <



                                        ?
                                        <

                                        ^

             :^frn4
                                                                                                                                                                                                                                                                                                                                                                                                      r

                                        ?;


                                                                                                                               A

                                                                                                                                                         \
                                                                                                      f'-      !-V-    ?>
                                                                                                                                                         *v^ !
                                            I
                                                                                                                                                                                                                                                                                                                                                                !X-


                                                                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                                                                                                      .■f*


                                                                                                                                                                                                                                                                                                                                                                                              :

                                                                                                                                                                     »         ‘         >                                   '6»r«
                                                                                                                                                                                     . * '

                         -                                                                                                                                                                                                                                                                        ‘ V
                                                                                                                                                                                                                                                                                       *
                     i



                !!ii
                                                                                                                                                                                                                              i



                                                                                                                                                                                                          r i j
                                                                                                                                   /::\                      t                                                                                  <




                                                                                                                                                                                                                                                                                                                                                        f > :

                                                                                                                                                                                                    ' \
                         :1.
                                                                                                            <'\\   I                                                                                      \            \
                                                                                                                                                                                                                                                                               c                        V >                                  ■s‘i;{*
                                                                                                                                                                                                                                                                                                                                                                    "'K\

                                                                                                                                                                                                                                                                                                                                                   ' i i l i '
                                                                                                                                                                                                                                                                                                                                                                                                  \
                                                       J,   - i r                                                                                                                                                 v=                                                                                                             -'^'Tr                    u-       >>     !          y ; t
                                                                                             -5
                                                                    > ■
                                                                                     A




                                                                                                                                        c                                                                           ■ff'          . > .




                                                                                                                                                                                                                                                                                                                                                                                  /
                                                                                                                                                                                                                                                                                                                !f>


                                                                                                                                                                     1                                                                                                                           ‘r.
                                                                      W                                                                                          -       1
                                                                                                                                                                                                                           ^ 4 ^




                                                                                                                                                                                                                                                                                                                                              ujl .! !

                                                                                                                                                                                                                                                                                                                                                                                ' i ,



                                                                                                                                                                                                                                                               r                   t                                                      ! i - ' \     fi




                                                                                                                                                                                                                                                                                                              -!fL-




                                                                                                                                                                                                                                          '!-riT',.   ky-aj.
                                                                                                                                                                             .MT«n   '
                                                                                                                                                             !yivffK'V'. 7                                                   b
                                                                                                                                                                    , l                                                                                                                     -X
                                                                                                                                                                                                                                                        :>rf '--»:U                                                   ■;^‘5’i.
                                                                                                                                                             ■-■j;. :                                                                   : 0
                                                                                                                                                                                                                                                                                                                                                           'll-                r * ^
                                                                                                                                                                                                                                        '♦ijj   --         T       ;       !           U



                                                                                                                                                                                                                                                                                                   /
                                                                                                                                                                                                                                                                                                                                                                                          : r
                                                                                                                                                                                                                                                                                                                                                                                          i-
                                                                                                                                                                                                                                                               r           .
                         !-; “i:-
                                                                                                                                                                                                                                                                                                                                                                ■
                                                                                                                                                                                                                                                                       r
                                                                                                                                                                                                                                                                                                                                                      x:
                                                                                                                            ! j v - . . .
 >
                                                              ■T ^        ■' V
                                                                                                                                                                                                                                                                                                                                                                      . - r




                          f
                                                                                                                                                                                                                             ■     /
                                                                                                                                   V                                                                                              >'!
                                                                                                           >   ■                       !!'!N



                                                                                 ■       f
                                                \                                    2 ^ -
                                                    \ ^ -                                                                                                                                          ■?
                                                                                                      ■>-..
                                                                                                                                4 -


                                                                                 .   !   <




                                                                                                                                                                               i .
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 77 of 78

                                                               CLERK OF STATE COURT
                                                            RICHMOND COUNTY, GEORGIA
                                                           2019RCSC01214
                                                             PATRICIA W. BOOKER
                                                             JAN 23, 2020 09:35 AM
Case 1:20-cv-00015-JRH-BKE Document 1-2 Filed 01/31/20 Page 78 of 78
